DETAILED ACTION
This office action is in response to applicant’s communication dated 7/21/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-5, 9-13 and 17-20 are pending and are currently being examined.
Claims 6-8 and 14-16 are cancelled. 
Claims 1, 9 and 17 are independent.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Method, Electronic Device, and Storage Medium for Determining a Touchscreen Shielding Area and for Moving a Touch Control from the Shielding Area to an Area that is Not Shielded


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/20211 has been entered.
 
Specification Objection
The specification is objected to because Claims 1, 9 and 17 recite “full size of the touch screen”. Here, the terms/phrase “full size of the touch screen”, used in the claims do not conform to the invention as set forth in the remainder of the specification and the terms/phrase used in the claims do not must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, as required by 37 CFR 1.75(d). 
The claimed phrase “full size of the touch screen” might be interpreted as referring to a device’s screen size. Nevertheless, in view of the specification, the “size of the touch screen”, changes during the use of a mobile device (see ¶¶ 31-32). Specifically, in ¶ 32, the specification recites “during the usage of the mobile phone, since the size of the touch screen of the mobile phone becomes larger, there are often problems with the one hand operation” (¶ 32; also see figs. 3A-3B). Furthermore, the specification doesn’t disclose a device with a variable screen size, in which the screen size changes during operation of the device. Therefore, the terms/phrase used in the claim doesn’t conform to or find support in the specification.

Claim Objections
Claims 3, 11 and 19 are objected to because of the following informalities:  
Claims 3, 11 and 19 recite “first present distance”, which is correctable to, and interpreted by the examiner as, “first preset distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(1st)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 14 are/is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was/were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claims 6 and 14 recite “determining an area to be the first area to be shielded to obtain a moved determined result” and “and acquiring the first area to be shielded on the touch screen of the electronic device according to the moved determined result”. However, the specification doesn't sufficiently describe “determining an area to be the first area to be shielded to obtain a moved determined result” and “and acquiring the first area to be shielded on the touch screen of the electronic device according to the moved determined result”. Specifically, the specification doesn't sufficiently describe how the “determined result” of “determining an area to be the first area to be shielded” is to be consider as “moved” (“moved determined result”).

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9 and 17 recite a “full size of the touch screen”. However, here, the meaning of “full size of the touch screen” is unclear. Here, one might interpret the size of the touch screen as the screen size of a device. However, in view of the specification, it seems that the “size of the touch screen” changes during the use of a mobile device (see ¶¶ 31-32). Specifically, in ¶ 32, the specification recites “during the usage of the mobile phone, since the size of the touch screen of the mobile phone becomes larger, there are often problems with the one hand operation” (¶ 32; also see figs. 3A-3B). Furthermore, the specification doesn’t disclose a device with a variable screen size, in which the screen size changes during operation of the device. As such, it seems that the term “size of the touch screen” refers to the size of a user interface that changes during operation. For compact prosecution purposes only, the examiner interprets the full size as:
“full size of a user interface on a touch screen” 
or “full size of the user interface on the touch screen”.
Claims 1, 9 and 17 recite “a third preset distance”. Here, this is unclear because the claims fail to mention a “first” and a “second preset distance”, so the claim’s scope is ambiguous at least as it pertains the unmentioned “first” and “second preset distance”. Similarly, such error also renders Claim(s) 3, 11, 19 are unclear for reciting “a first preset distance”, when claims 1, 9 and 17 mentions “a third preset distance”. For examination purposes, the examiner interprets Claims 1, 9 and 17’s “third preset distance”, is interpreted as “first preset distance” and claims 3, 11 and 19’s “first preset distance”, as “second preset distance”.  

Claims 2-5, 10-13 and 18-20 are also rejected as they depend on the claim(s) above. 

	Claims 6 and 14 recite “determining an area to be the first area to be shielded to obtain a moved determined result” and “and acquiring the first area to be shielded on the touch screen of the electronic device according to the moved determined result”. Here, it is unclear how the “determined result” of “determining an area to be the first area to be shielded” are to be consider as “moved” (“moved determined result”). The specification doesn’t further illuminate on the meaning of “moved” in the phrase. For examination purposes, the examiner interprets the limitation for the claims as:
determining an area to be the first area to be shielded to obtain a 
and acquiring the first area to be shielded on the touch screen of the electronic device according to the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal; Amit Kumar et al. (hereinafter Agrawal – US 20220093023 A1)  Blow – US 20120032979 A1).

As per Independent Claim 1, Agrawal Blow teaches A method for touch operation, comprising:
detecting, by an electronic device, a full size of a user interface on a touch screen of the electronic device; (a user interface size of a user interface displayed on a wireless device [electronic device] is determined or received [detected] by the device, and then the size of the interface is adjusted to become effective to prevent the selectable elements of the user from being displayed over the curved region and/or curved display edges of the display screen, ¶¶ 23 and 33-34 and figs. 2 and 3:304,306. Display screen of the device is interpreted as being a touch screen, since it accepts touch inputs, ¶¶ 16-17 and fig. 1)
when the full size of the user interface on the touch screen is greater than a preset size threshold, 
determining, by the electronic device, an area to be a first area to be shielded to obtain a first determined result, (the display is resized to effectively display the selectable elements on a flat surface of the screen and not on a curved display area, therefore for the “resizing” first determined that the size is not effective, “when the full size of the user interface on the touch screen is greater than a preset size threshold”. That is, the user interface too large to be effective to display the selectable elements on the flat surface [that is, the user interface full size is greater than a preset size threshold], see ¶¶ 23 and 33-34 and figs. 2 and 3. The device doesn’t recognize inputs from the curved display edge, so the area previously displaying the selectable element, e.g., curved transition region area 124, is a first area to be shielded, ¶¶ 27, 60 and 62 and figs. 1:124 and 2:124. Furthermore, because the effective interface size must be determined, it necessarily determines an area/size of the curved area to make sure the acceptable size of the user interface doesn’t display the selectable elements, because that shielded area is removed from the area in which the selectable elements are displayed [determining, by the electronic device, an area to be a first area to be shielded to obtain a first determined result], ¶¶ 27, 60 and 62 and figs. 1 and 2)
wherein a distance between the area to be the first area to be shielded and at least one edge of the touch screen is less than a first preset distance; (the distance between the top part of region 124 and the top edge of display screen 108 [a distance between the area to be the first area to be shielded and at least one edge of the touch screen] is necessarily smaller than [is less than] the total height [a first…distance measured from top to bottom in fig. 2] of the display screen 108, fig. 2. It is understood that because the dimensions of the display screen are necessarily predetermined by the manufacturer, it is “a first preset distance”)
acquiring the first area to be shielded on the touch screen of the electronic device according to the first determined result; (The curved transition region 124 is determined based on the calculated effective user interface size, so that no selectable element is displayed therein after resizing of the user interface, ¶¶ 24-27 and fig. 2)
determining, by the electronic device, whether a touch control exists in the first area in a displayed picture of the touch screen; (the resizing of the user interface [displayed picture of the touch screen] results in the movement of the touch control to the left so that, when originally displayed on the curved region [determining, by the electronic device, whether a touch control exists in the first area], it is instead displayed on the flat surface of the screen. Fig. 2 and ¶ 26)
and moving, by the electronic device, the touch control to a second area on the touch screen, in response to determining that the touch control exists in the first area, wherein the second area on the touch screen is not shielded. (the resizing of the user interface results in the movement [moving] of the touch control to the left so that, when originally displayed on the curved region, it is instead displayed on the flat surface of the screen, ¶¶ 24-27 and fig. 2. At least based on the flat surface not being part of the curved surface where input is shielded, the flat surface [second area] is not shielded).
As per Independent Claim 1,  Blow teaches A method for touch operation, comprising:
detecting, by an electronic device, a full size of a touch screen of the electronic device; (¶ 61 – “repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size”)
when the size of the touch screen is greater than a preset size threshold, determining, by the electronic device, an area to be a first area to be shielded to obtain a first determined result, (¶ 54 – “the mobile device may determine that too much of the display is concealed by the user's hand reaching across the display to adjust the text to the left, and so may adjust text (or other image elements) up and/or down to reveal the concealed content”, herein the touch screen size that is covered is greater than a preset size threshold which is necessarily used to determined that “too much” of the touch screen is covered [size of the touch screen is greater than a preset size threshold], and this first determined result]. ¶¶ 76-77, buttons concealed by grip event location can be deactivated [first area to be shielded], when too much of the display is covered and that content moved up/down [first determined result], the grip event location is deactivated [first area to be shielded])
wherein a distance between the area to be the first area to be shielded and at least one edge of the touch screen is less than a first preset distance; (¶ 54 – “may adjust text (or other image elements) up and/or down to reveal the concealed content”, here, the text is moved by a distance sufficient to “reveal” the concealed content. That distance can be measured from at least one of the edges of the touch screen. Necessarily, the maximum amount of the distance, which could be similar to the up/down displacement between old and new position, is necessarily less than the total length or width of the display [less than a first preset distance], wherein either the total width or length of the display is a “first preset distance”)
acquiring the first area to be shielded on the touch screen of the electronic device according to the first determined result; (Fig. 25:2506 and ¶ 82, mobile device detects touch event location. ¶¶ 76-77, buttons concealed by grip event location can be deactivated [first area to be shielded], when too much of the display is covered and that content moved up/down [first determined result], the grip event location is deactivated [acquiring the first area to be shielded])
determining, by the electronic device, whether a touch control exists in the first area in a displayed picture of the touch screen; (FIG. 25:2524 and ¶ 82, identify content within the concealed tiles. Fig. 25:2506 and ¶ 82, mobile device detects touch event location. ¶¶ 76-77, buttons [touch control exists] concealed by grip event location can be deactivated.)
and moving, by the electronic device, the touch control to a second area on the touch screen, in response to determining that the touch control exists in the first area, wherein the second area on the touch screen is not shielded. (FIG. 25:2526,2528 and ¶ 82, adjust the presentation display in order to reveal the estimated concealed content in an uncovered portion of the display, and regenerate the display based upon the adjustments).

	As per claim 2, Agrawal Blow further teaches
wherein moving the touch control to the second area on the touch screen comprises:
determining the second area, to which the touch control is to be moved, according to a position parameter of the touch control; (¶ 61 – “the display size, the nature of the content (e.g., image, text, etc.), and the total concealed area”the new position of the selectable elements [the second area] is such that it is near the edge of the curved transition area where the selectable elements where previously displayed [according to a position parameter of the touch control], fig. 2 and ¶ 23)
and moving the touch control to the second area. (¶ 61 – “repositioned to an uncovered portion”the resizing of the user interface results in the movement [moving] of the touch control to the left so that, when originally displayed on the curved region, it is instead displayed on the flat surface of the screen. Fig. 2 and ¶ 26).

	As per claim 3, Agrawal Blow further teaches  
wherein determining the second area, to which the touch control is to be moved, according to the position parameter of the touch control comprises: determining a touch position on the touch screen corresponding to the touch control according to the position parameter of the touch control;  (“[0061] The displayed content within each concealed tile may be repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size, the nature of the content (e.g., image, text, etc.), and the total concealed area.”, the concealed area is covered by, e.g., a user’s hand, see ¶ 60, that is “touch position”the new position of the selectable elements [the second area] is such that it is near the edge of the curved transition area where the selectable elements where previously displayed [according to a position parameter of the touch control], fig. 2 and ¶ 23. The resizing can occur in response to detections of false rejects corresponding to touch inputs [touch positions] received on curved edge region, ¶ 27)
and determining an area outside the first area to be the second area, (the resizing includes determining to display the user interface on a flat portion outside of the curved region [an area outside the first area], ¶¶ 22-34 and figs. 2 and 3) 
wherein a distance between the area outside the first area and the touch position is less than a second preset distance. (¶¶ 61 and 68, The repositioning of the covered content is depends in part on a display size, which is “preset” by the manufacture depending of the model of the device, so the distance between the new area and previous area has to be less than the diagonal size of the screen. Furthermore, the repositioning is done in a way where the new positioning causes the least amount of disruption, see ¶ 98the distance between the original position of the selectable elements [the touch position] and the new position to the left [a distance between the area outside the first area and the touch position] is necessarily less that the width of the display screen 108 [where the width is measured from left to right in fig. 2], ¶¶ 22-34 and figs. 2 and 3. It is understood that because the display screen dimensions are necessarily predetermined by the manufacturer, it is “a second preset distance”)

As per Independent Claims 9 and 17 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 1, and are rejected using similar rationale(s).

Claim(s) 10 and 18 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 2, and are rejected using similar rationale(s).

Claim(s) 11 and 19 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 3, and are rejected using similar rationale(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20220093023 A1) as applied to claims 1, 9 and 17 above, and further in view of Blow; Anthony T. et al. (hereinafter Blow – US 20120032979 A1).

	As per claim 4, Agrawal Blow further teaches 
wherein moving the touch control to the second area on the touch screen comprises: determining the second area, to which the touch control is to be moved, according to a position parameter of the touch control [….] to obtain a second determined result; (¶ 48 – “a touchscreen display by adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation”, e.g., a determined orientation [second determined result]The resizing [moving] can occur in response to detections of false rejects corresponding to touch inputs received on curved edge region on any number of selectable elements [a second determined result], ¶ 27. The new position of the selectable elements [the second area] is such that it is near the edge of the curved transition area where the selectable elements where previously displayed [according to a position parameter of the touch control], fig. 2 and ¶ 23)
and moving the touch control to the second area on the touch screen according to the determined result, wherein the second area on the touch screen is not shielded. (¶ 48 – “adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation…displayed content and/or icons concealed by the user's hand are repositioned to an unblocked portion of the touchscreen display”the resizing of the user interface results in the movement [moving] of the touch control to the left so that, when originally displayed on the curved region, it is instead displayed on the flat surface of the screen, ¶¶ 24-27 and fig. 2. At least based on the flat surface not being part of the curved surface where input is shielded, the flat surface [second area] is not shielded)
Agrawal does not appear to expressly teach 
determining a holding parameter when the electronic device is held 
However, Blow teaches/suggests the concept(s) of adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation, and that displayed content and/or icons concealed by the user's hand are repositioned to an unblocked portion of the touchscreen display, ¶ 48. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Agrawal to include the concept(s) of adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation, and that displayed content and/or icons concealed by the user's hand are repositioned to an unblocked portion of the touchscreen display, as taught/suggested by Blow.
One would have been motivated to make such a combination in order to improve the effectiveness of the method to accommodate the position of content based on grip parameters, Blow ¶ 48.
In combination, Agrawal, as modified, teaches/suggests 
determining a holding parameter when the electronic device is held (Agrawal teaches the moving of touch controls based on position of touch control, as explained above for current and preceding claims. Blow teaches/suggests the concept(s) of adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation, and that displayed content and/or icons concealed by the user's hand are repositioned to an unblocked portion of the touchscreen display, ¶ 48)

	As per claim 5, in combination, Agrawal, as modified, Blow further teaches 
wherein determining the second area, to which the touch control is to be moved, according to the position parameter of the touch control and the holding parameter when the electronic device is held comprises: determining a touch position on the touch screen corresponding to the touch control according to the position parameter of the touch control; (“[0061] The displayed content within each concealed tile may be repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size, the nature of the content (e.g., image, text, etc.), and the total concealed area.”, the concealed area is covered by, e.g., a user’s hand, see ¶ 60, that is “touch position”Agrawal teaches that the resizing [moving] can occur in response to detections of false rejects corresponding to touch inputs received on curved edge region on any number of selectable elements, ¶ 27. Agrawal teaches the new position of the selectable elements  is such that it is near the edge of the curved transition area where the selectable elements where previously displayed [according to the position parameter of the touch control], fig. 2 and ¶ 23. Blow teaches/suggests the concept(s) of adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation, and that displayed content and/or icons concealed by the user's hand are repositioned to an unblocked portion of the touchscreen display, ¶ 48)
determining, according to the holding parameter, a first edge on the touch screen, and determining a second edge opposite to the first edge, wherein the first edge on the touch screen is closest to the touch control to be moved; (¶ 73 and Figs. 14-16, e.g., if both the grip event and the icons are on the left-hand side, the icons are moved to the right hand sideAgrawal further teaches that a curved region 110, can be on both left and right sides of the display, figs. 1-2 and ¶ 16, therefore, the flat portion of the screen has a first edge [right edge] and a second edge [left edge] opposite to the first edge, which both edges are necessarily determined to display the user interface within the flat portion, fig. 2. Agrawal teaches the new position of the selectable elements  is such that it is near [closest] the edge of the curved transition area where the selectable elements where previously displayed [wherein the first edge on the touch screen is closest to the touch control to be moved], fig. 2 and ¶ 23.  Blow teaches/suggests the concept(s) of adjusting the positioning and orientation of displayed content and/or menu icons based on grip event location, size, shape and orientation, and that displayed content and/or icons concealed by the user's hand are repositioned to an unblocked portion of the touchscreen display, ¶ 48)
and determining an area outside the first area to be the second area, wherein a distance between the area outside the first area and the second edge is less than a third preset distance. (¶ 73 and Figs. 14-16, e.g., if both the grip and the icons are on the left-hand side, the icons are moved to the right hand side; ¶ 61 – “In such repositioned to an uncovered portion of the display in a variety of manners, depending upon the implementation, the display size”. Here, the screen has a length and a width, and the displacement distance between the new and previous positions, when shift from left to right hand sides, or vice versa, is necessarily less than the width or length of the display. The display dimension and “preset” by the manufacturer Agrawal further the distance between the new location of the selectable elements and the second edge [left edge] of the flat portion of the screen is necessarily less than the width [measured from left to right on fig. 2] of the flat screen portions. It is understood that because the display screen dimensions are necessarily predetermined by the manufacturer, it is “a third preset distance”)

Claim(s) 12 and 20 are directed to a device and computer-readable storage medium for accomplishing the steps of the method in claim 4, and are rejected using similar rationale(s).

Claim(s) 13 is directed to a device for accomplishing the steps in the method of claim 5, and is rejected using similar rationale(s).

Response to Arguments
112 Rejections
The previous 112(b) rejection(s) were removed due to claim amendment. However, the currently amended claims now have new 112(b) issue(s), as explained above. 

Prior Art Rejection(s)
The prior art arguments are fully considered, but are considered moot in view of new grounds of rejection presented above.
  Applicant's 102 arguments filed 3/9/2022 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

102 Argument 1:
	Concerning claim 1, the applicant argues that Blow merely discloses moving content that is hidden, but “

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175